DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Groshert (US 2017/0271642 A1).

Regarding Claim 1, Groshert discloses a flexible printed circuit board (Fig 12, 1-11) comprising: a proximal end portion (portion of 156 towards the right side of Fig 1; note that the claim language has not defined structural boundaries and limits of this “portion”); two strip portions (portion of 156 towards left side of Fig 4 and portion of 156 towards right side of Fig 4; note that the claim language has not defined structural boundaries and limits of this “portions”) that extend in a first direction (longitudinal direction of 180) from the proximal end portion; and conductive paths (180) that are provided spanning from the proximal end portion to each of the two strip portions and that include strip side connecting portions (about 220; note that the claim language has not defined structural boundaries and limits of this “portions”) that are electrically connected (Abstract, [0009,0016-0018,0031-0035,004-0042,0074]) to electrode terminals (116) of electricity storage devices (112) at portions of the conductive paths (180) in the two strip portions, wherein, in at least one strip portion of the two strip portions, a deformation portion (portion about 222; note that the claim language has not defined structural boundaries and limits of this “portion”) is provided that deforms (shape is changed; structure shown would perform this function) to increase a distance between the one strip portion and the other strip portion in a second direction (direction perpendicular to the longitudinal direction of the track) that intersects the first direction.

Regarding Claim 2, Groshert further discloses the flexible printed circuit board (Fig 12, 1-11), wherein proximal end-side connecting portions (portion of 156 interfacing with 158 towards the right side of Fig 1; note that the claim language has not defined structural boundaries and limits of this “portions”) that are connected to a connector (158) are provided at portions of the conductive paths (180) in the proximal end portion (portion of 156 towards the right side of Fig 1; note that the claim language has not defined structural boundaries and limits of this “portion”).

Regarding Claim 3, Groshert further discloses the flexible printed circuit board (Fig 12, 1-11), wherein the distance between the one strip portion (portion of 156 towards left side of Fig 4; note that the claim language has not defined structural boundaries and limits of this “portion”) and the other strip portion (portion of 156 towards right side of Fig 4; note that the claim language has not defined structural boundaries and limits of this “portion”) is increased (structure shown could perform this function; location of 224 would change the distance between strip portions) as a result of the deformation portion (portion about 222 about 224; note that the claim language has not defined structural boundaries and limits of this “portion”) being bent.

Regarding Claim 7, Groshert further discloses a wiring module (Fig 1-11) comprising: the flexible printed circuit board (156); and a plurality of conductive members (124) that are connected to the electrode terminals (116) of the plurality of electricity storage devices (112,114) that include the electrode terminals (116), and are connected to the strip side connecting portions (about 220; note that the claim language has not defined structural boundaries and limits of this “portions”), wherein the plurality of conductive members (124) are spaced apart in the first direction (see Fig 1) and connected to the strip side connecting portions provided in the two strip portions (portion of 156 towards left side of Fig 4 and portion of 156 towards right side of Fig 4; note that the claim language has not defined structural boundaries and limits of this “portions”) of the flexible printed circuit board (156).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Groshert (US 2017/0271642 A1) as applied to claim 3 above, and further in view of Takahashi (US 2010/0155109 A1).

Regarding Claim 4, Groshert discloses the limitations of the preceding claim.
Groshert does not explicitly disclose the flexible printed circuit board, wherein a notch portion is formed in at least one side edge of the one strip portion that includes the deformation portion, and the deformation portion is bent at the notch portion.
Takahashi teaches of a flexible printed circuit board (Fig 20-21), wherein a notch portion (14a; [0044]; see Fig 20-21; also seen in Fig 6) is formed in at least one side edge of a one strip portion (strip portion of 13 extending in an up-down direction as seen in Fig 20-21) that includes a deformation portion (at 13a,13b,13c), and the deformation portion is bent at the notch portion (14a).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Groshert, wherein a notch portion is formed in at least one side edge of the one strip portion that includes the deformation portion, and the deformation portion is bent at the notch portion as taught by Takahashi, in order to provide a rounded edge and ease stress concentrations when the board is bent (Takahashi, [0044]).

Claims 5 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Groshert (US 2017/0271642 A1) as applied to claim 1 above, and further in view of Suzuki (JP 2012190678; English Translation provided with Office Action).

Regarding Claim 5, Groshert discloses the limitations of the preceding claim.
Groshert does not explicitly disclose the flexible printed circuit board, wherein at least one slit that extends in the first direction is formed in the one strip portion that includes the deformation portion, and the distance between the one strip portion and the other strip portion is increased as a result of the deformation portion being deformed to widen the at least one slit.
Suzuki teaches of a flexible printed circuit board (Fig 1-5; [0054-0056]; insulating base and copper conductive patterns), wherein at least one slit (70,72; [0030-0032]; “slit”) that extends in a first direction (lengthwise direction of 20; up-down direction as seen in Fig 2) is formed in a one strip portion (portion of 20; portion about 26) that includes a deformation portion ([0044]; “folded”; see Fig 1; at the right side of Fig 5), and a distance between the one strip portion (portion about 26, 36) and another strip portion (portion of 22, 32) is increased as a result of the deformation portion being deformed to widen (see Fig 1 showing the slit is widened as the portion of 26 is bent back; note that the claim has not defined a direction of the width for “widen”) the at least one slit (see Fig 1 showing that the slit 70,72 allows for the bending of portion 26 and a greater slit would allow greater bending of 26 away from 22).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the board as disclosed by Groshert, wherein at least one slit that extends in the first direction is formed in the one strip portion that includes the deformation portion, and the distance between the one strip portion and the other strip portion is increased as a result of the deformation portion being deformed to widen the at least one slit as taught by Suzuki, in order to manipulate the portions of the substrate and provide a way to fold back substrate portions (Suzuki, [0015,0030-0032]), which would also provide a way to separate wiring substrate portions (as seen in Fig 1-5 of Suzuki).

Regarding Claim 6, Groshert in view of Suzuki teaches the limitations of the preceding claim and Suzuki further teaches the flexible printed circuit board (Fig 1-5), wherein a via hole (at 43) that has a diameter larger than (see Fig 1-5) a width dimension of the slit (70,72) is formed in an end portion (either left side end of slit 70,72 or right side end of slit 70,72) of the slit. (Note that the Applicant’s Specification provides no explicit reason for this dimensional relationship (see Applicant’s Specification, page 14, [0053-0054]).)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896